Beck, P. J.
(After stating the facts.) After considering the pleadings and the evidence in the record, we are satisfied that the judgment was authorized by the evidence, and that no reversible errors were committed pending the hearing.
The objection to the affidavit of the witness Turner, which was in part that “when said loans were made the proceeds thereof were credited to the account of the Colaparchee Club Incorporated, on the books of the Bibb National Bank,” on the ground that the evidence was secondary and not the best evidence to establish the alleged transactions, was based upon recognized rules of evidence. But the error in admitting this affidavit will not work a reversal of the judgment, in view of all the evidence in the case, and especially in view of the fact that it clearly appears that the proceeds of the loan referred to were credited as the affiant deposed.
There was also a question as to the admissibility of certain deeds which were objected to upon the ground that it did not appear that the plaintiff bank had any transfer of the title to the property described in the deeds, that no corporate seal was attached to the deeds, and that it did not in any way appear that the alleged officers of the Colaparchee Club had authority to execute the same. There was no error in admitting these deeds. Boone v. Jenkins, 147 Ga. 812 (95 S. E. 707); Johnston v. Crawley, 25 Ga. 316 (71 Am. D. 173).
The evidence was ample to support the conclusion of the trial-judge that a receiver should be appointed.

Judgment affirmed.


All the Justices concur.